                      Case 19-15509-EPK       Doc 111    Filed 09/09/19    Page 1 of 6




         ORDERED in the Southern District of Florida on September 9, 2019.




                                                           Erik P. Kimball, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       West Palm Beach Division
                                         www.flsb.uscourts.gov

        In re:                                          Case No. 19-15509-BKC-EPK

        BRUCE STEVEN FRANK,                             Chapter 11

              Debtor.
        ___________________________________/

             ORDER GRANTING DEBTOR’S EXPEDITED MOTION TO (A) APPROVE SALE
                 OF REAL PROPERTY, FREE AND CLEAR OF LIENS, CLAIMS AND
              ENCUMBRANCES; (B) AUTHORIZE DEBTOR TO ENTER INTO CONTRACT
                FOR SALE OF REAL PROPERTY; AND (C) APPROVE PAYMENT OF
               COMMISSION TO BROKER AND DEBTOR FROM CLOSING PROCEEDS

                 THIS CAUSE came on before the Court on September 5, 2019 at 10:30 a.m., upon the

        Debtor’s Expedited Motion to (A) Approve Sale of Real Property, Free and Clear of Liens,

        Claims and Encumbrances; (B) Authorize Debtor to Enter Into Contract for Sale of Real

        Property; and (C) Approve Payment of Commission to Broker and Debtor From Closing

        Proceeds [ECF No. 84] (the “Motion”), filed by Bruce Steven Frank (the “Debtor”), the Limited

        Objection [ECF No. 100] (the “Joint Objection”) to the Motion, filed by unsecured creditors

        Investors Bank and The Bancorp Bank (“Bancorp”) and the Objection [ECF No. 103] (the “NEC
              Case 19-15509-EPK           Doc 111     Filed 09/09/19    Page 2 of 6
                                                                                        Page 2 of 6




Objection”) to the Motion, filed by NEC Financial Services, LLC.

       Counsel for the Debtor, Investors Bank, Bancorp, Professional Bank and Larsen Capital,

LLC (“Larsen Capital”) appeared at the hearing on the Motion. The Court was advised at the

hearing on the Motion that the Debtor, Investors Bank, Bancorp and Larsen Capital resolved

the issues identified in the Objection, and such resolution is memorialized as set forth in this

Order. The Court, having considered the Motion and the Court file, hearing arguments of

counsel, hearing the terms of the resolution referenced above, and for the reasons stated on

the record, finds good cause to grant the Motion, as set forth below. Accordingly, the Court –

       ORDERS as follows:

       1.         The Motion is GRANTED, as set forth below.

       2.         The Joint Objection is OVERRULED, in part, as set forth below.

       3.         The NEC Objection is OVERRULED, as set forth in a separate order granting the

Debtor’s Motion to Avoid Judgment Liens.

       4.         The sale by the Debtor, Bruce Steven Frank, and Joyce Frank, the Debtor’s non-

filing spouse, to Samuel G. Weinberg & Kathy Weinberg, and/or Assigns (the “Purchasers”), of

the real property located at 392 Eagle Dr, Jupiter, FL 33477 (the “Property”), having a legal

description of:

       Lot 543, Parcel “E at Admiral’s Cove, according to the plat thereof recorded in
       Plat Book 62, Page 1, Public Records of Palm Beach County, Florida, together
       with a perpetual non-exclusive easement for pedestrian ingress and egress over
       all open space areas, a perpetual non-exclusive easement for vehicular and
       pedestrian ingress and egress and a perpetual non-exclusive easement for
       ingress and egress by boat over all saltwater waterways

in the amount of $6,150,000.00, is approved.

       5.         The sale of the Property is free and clear of all liens, claims and encumbrances,

pursuant to 11 U.S.C. § 363(f), with any and all liens, claims and encumbrances (that are not

otherwise specifically addressed in this Order) attaching to the sale proceeds.

       6.         The Court finds that adequate notice of the Motion was provided to all interested
                    Case 19-15509-EPK          Doc 111        Filed 09/09/19        Page 3 of 6
                                                                                                  Page 3 of 6




    parties.

              7.    Given the representations made in the Motion, the purchase price of

    $6,150,000.00 represents the highest and best offer for the Property, and the Court finds such

    consideration to be fair and reasonable.

              8.    Given the representations made in the Motion, the Court determines that the

    proposed sale is the result of arm’s length negotiations and that the Purchasers are good faith

    purchasers entitled to all of the protections of 11 U.S.C. § 363(m).

              9.    As a result of the foregoing, the Debtor is authorized to enter into the “As Is”

    Residential Contract for Sale and Purchase (along with any addendums) that is attached as

    Exhibit “A” to the Motion.

              10.   From the gross sales proceeds, in the amount of $6,150,000.00, the following

    claims and amounts shall be paid:

      Recipient                  Nature of Lien, Claim,                    Amount         Proposed Disposition at
                               Encumbrance or Interest                                            Closing
Professional Bank       First Mortgage (Claim # 24-1) (amount          $3,620,089.48      Amount shall be paid at
                        includes principal, interest, application of   (as of September   closing from the sales
                        escrow balance, legal fees and                 9, 2019)           proceeds
                        expenses)
                                                                       (per diem after
                                                                       September     9,
                                                                       2019 is $390.78)
Larsen Capital          Second Mortgage (Claim # 26-1) (amount         $1,819,734.00      Amount shall be paid at
                        includes principal due as of April 26, 2019                       closing from the sales
                        (the “Petition Date”), as well as amounts                         proceeds
                        advanced after the Petition Date)
Larsen Capital          Second Mortgage (Claim # 26-1) (amount         $50,000.00         Amount shall   be paid at
                        includes non-gifted interest due through                          closing from    the sales
                        date of closing)                                                  proceeds
Bancorp                 Amount gifted by Larsen Capital on             $60,000.00         Amount shall   be paid at
                        account of its secured claim (from interest                       closing from    the sales
                        due and owing on its Second Mortgage                              proceeds
                        referenced above)
Investors Bank          Amount gifted by Larsen Capital on             $60,000.00         Amount shall be paid at
                        account of its secured claim (from interest                       closing from the sales
                        due and owing on its Second Mortgage                              proceeds
                        referenced above)
The Sheehan Agency      Real estate commission owed to Debtor’s        $227,550.00        Amount shall   be paid at
                        Real Estate Broker (non-Debtor portion)                           closing from    the sales
                                                                                          proceeds
Bruce Frank             The Debtor’s share of the real estate          $49,200.00         Amount shall   be paid at
                        commission owed to Debtor’s Real Estate                           closing from    the sales
                     Case 19-15509-EPK         Doc 111       Filed 09/09/19        Page 4 of 6
                                                                                                   Page 4 of 6




                         Broker                                                         proceeds, and held in
                                                                                        Debtor’s counsel’s trust
                                                                                        account, to be held in
                                                                                        escrow as property of the
                                                                                        estate, pursuant to 11
                                                                                        U.S.C. § 541, pending
                                                                                        further Court order
Admiral’s Cove Realty    Real estate commission owed to third-        $92,250.00        Amount shall be paid at
                         party Cooperating Broker                                       closing from the sales
                                                                                        proceeds
Bancorp                  Substantial contribution claim to the        $25,000.00        Amount shall be paid at
                         proceeds of the sale, pursuant to 11                           closing from the sales
                         U.S.C. § 503(b)(3), which shall be an                          proceeds
                         allowed     administrative    (substantial
                         contribution) claim
Investors Bank           Substantial contribution claim to the        $25,000.00        Amount shall be paid at
                         proceeds of the sale, pursuant to 11                           closing from the sales
                         U.S.C. § 503(b)(3), which shall be an                          proceeds
                         allowed     administrative    (substantial
                         contribution) claim
Any holders of valid     See the Debtor’s Motion to Avoid Judicial    See ECF No. 85    Any and all judgment liens
judgment liens against   Liens on Exempt Property [ECF No. 85]                          shall be treated as set forth
the Property             (the “Motion to Avoid Liens”)                                  in the Order Granting
                                                                                        Motion to Avoid Liens
                                                                                        (separate order)
Customary and            Customary and reasonable closing costs       Unknown           Amount shall be paid at
reasonable closing                                                                      closing from the sales
costs                                                                                   proceeds
Balance due to the       Balance due to the Debtor                    Unknown           After payment of the above
Debtor                                                                                  amounts, any remaining
                                                                                        balance shall be paid to the
                                                                                        Debtor, and held in
                                                                                        Debtor’s counsel’s trust
                                                                                        account, to be held in
                                                                                        escrow as property of the
                                                                                        estate, pursuant to 11
                                                                                        U.S.C. § 541, pending
                                                                                        further Court order

            11.      The amounts paid to Larsen Capital at the closing of the sale of the Property, as

    referenced above, shall fully and completely satisfy Larsen Capital’s secured claim against the

    Property, and Larsen Capital shall not be paid any further amounts from the proceeds of the

    sale of the Property.

            12.      However, the satisfaction of its claim against the Property shall not otherwise

    affect any other claim(s) of Larsen Capital, including claims against any other collateral.

            13.      By virtue of the gift from Larsen Capital in the amount of $60,000.00, and its

    allowed administrative (substantial contribution) claim, pursuant to 11 U.S.C. § 503(b)(3), in the
              Case 19-15509-EPK         Doc 111     Filed 09/09/19    Page 5 of 6
                                                                                       Page 5 of 6




amount of $25,000.00, Bancorp shall be paid at closing the amount of $85,000.00. This

amount shall reduce the amount of its unsecured claim against the Debtor (Claim # 12).

       14.     By virtue of the gift from Larsen Capital in the amount of $60,000.00, and its

allowed administrative (substantial contribution) claim, pursuant to 11 U.S.C. § 503(b)(3), in the

amount of $25,000.00, Investors Bank shall be paid at closing the amount of $85,000.00. This

amount shall reduce the amount of its unsecured claim against the Debtor (Claim # 9).

       15.     Any holders of valid judgment liens against the Property shall be treated as set

forth in the Order Granting Debtor’s Motion to Avoid Judicial Liens on Exempt Property [ECF

No. 85], which shall be entered by separate order.

       16.     The Debtor is authorized to pay the real estate commissions referenced above,

from the proceeds of the sale of the Property, in the amounts set forth above.

       17.     Any customary and reasonable closing costs shall be paid at the closing of the

sale of the Property.

       18.     Thereafter, any remaining net proceeds after payment of the above amounts

shall be paid to the Debtor, and held in Debtor’s counsel’s trust account, to be held in escrow

as property of the estate, pursuant to 11 U.S.C. § 541, pending further Court order. However,

notwithstanding this paragraph, the Debtor’s counsel is authorized to remit to the Office of the

United States Trustee any United States Trustee Quarterly Fees emanating from the

distribution of the proceeds of the sale of the Property, from his attorney trust account, without

further Court order, when such United States Trustee Quarterly Fees come due.

       19.     The Debtor has the authority to close the sale, disburse the sales proceeds as

set forth herein, and execute any and all documents necessary to consummate the closing.

       20.     The fourteen (14) day stay period under Fed. R. Bank. P. 6004(h) is waived so

that the parties can comply with the scheduled closing date.

       21.     The provisions of this Order shall be binding on the Debtor, all creditors, the
              Case 19-15509-EPK         Doc 111     Filed 09/09/19    Page 6 of 6
                                                                                       Page 6 of 6




Purchasers and all parties holding a claim against the Debtor, or a lien, claim or interest in the

Property, regardless of whether they have appeared in this case.

                                              ###

Submitted by:

Zach B. Shelomith, Esq.
Leiderman Shelomith Alexander +
Somodevilla, PLLC
2699 Stirling Road, Suite C401
Ft. Lauderdale, FL 33312
Telephone (954) 920-5355
Facsimile (954) 920-5371
zbs@lsaslaw.com

Copies furnished to:

Zach B. Shelomith, Esq.

Attorney Shelomith is directed to serve copies of this order on all creditors and interested
parties and to file a certificate of service.
